DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I, without traverse.
Claims 17-19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (previously cited) as evidenced by Graninger et al. (previously cited).
Gupta et al. disclose chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically, they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1 influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et la. paragraph 5; instant claims 1 and 5-6). The nanoparticles are provided as a suspension in water after the removal of an organic phase employed during preparation (see page 9028 first column first full paragraph-second column first partial paragraph; instant claim 16). A recombinant H1N1 hemagglutinin is inactivated since it does not replicate and it also is homologous to itself (see instant claim 7). According to the instant specification, an antigen is a compound, composition, or substance that can stimulate the production of antibodies (see page 9 lines 6-7). Gupta et al. show that the administration of the hemagglutinin is able to induce the production of antibodies and the production is enhanced by incorporation into the nanoparticles (see figure 8). Therefore, the recombinant H1N1 influenza A hemaglutinin meets the instant limitations for an inactivated whole swine flu influenza A virus antigen. The chitosan coating configuration meets the instant limitation for encapsulation by chitosan, since the coating physically encases the antigen (see instant claim 1). The nanoparticles have a diameter of 125.64 nm and an encapsulation efficiency of 74.84% (see page 9030 second column first partial paragraph; instant claims 3-4). Therefore claims 1, 3-4, 6-7, and 16 are anticipated by Gupta et al. as evidenced by Graninger et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaengsak et al. (previously cited) in view of Gupta et al. as evidenced by Graninger et al. 
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically, they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs; instant claims 1-2 and 6). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C; instant claims 3 and 16).  A more optimized vaccine has a diameter of 351 nm and has an encapsulation efficiency of 78.13% (see table III; instant claims 3-4). A swine flu is not explicitly taught as the antigen source.
Gupta et al. teach chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically, they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et al. paragraph 5; instant claims 1 and 6).  A recombinant H1N1 hemagglutinin is inactivated since it does not replicate and it also is homologous to itself (see instant claim 7). According to the instant specification, an antigen is a compound, composition, or substance that can stimulate the production of antibodies (see page 9 lines 6-7). Gupta et al. show that the administration of the hemagglutinin is able to induce the production of antibodies and the production is enhanced by incorporation int o the nanoparticles (see figure 8). Therefore, the recombinant H1N1 influenza A hemaglutinin meets the instant limitations for an inactivated whole swine flu influenza A virus antigen. The chitosan coating configuration meets the instant limitation for encapsulation by chitosan, since the coating physically encases the antigen. The nanoparticles have a diameter of 125.64 nm and an encapsulation efficiency of 74.84% (see page 9030 second column first partial paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. where the A/California/07/2009 hemagglutinin antigen of Gupta et al. is encapsulated in the nanoparticles as an alternative to or along with their H1N1 hemagglutinin. This modification would have been obvious because Gupta et al. also teach the effectiveness of their H1N1 antigen being delivered via a chitosan-based nanoparticle. The changes also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome or as the combination of two ingredients known for the same use.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from them having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claims 1-4, 6-7, and 16 are obvious over Sawaengsak et al. on view of Gupta et al. as evidenced by Graninger et al.

Claims 1-4, 6-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiyaboonchai et al. (Naresuan University Journal 2003 11(3):51-66) in view of Gupta et al. (previously cited) and Dehghan et al. (International Journal of Pharmaceutics 2014 475:1-8).
Tiyaboonchai et al. teach chitosan nanoparticles for drug delivery and highlight their use as vaccines carriers for the delivery of antigens (see page 59 third full paragraph-page 60 first full paragraph). They further note chitosan nanoparticles as a vehicle for delivering influenza antigens (see page 60 first full paragraph). Tiyaboonchai et al. do not teach an inactivated swine flu antigen.
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs; instant claims 1-2 and 6). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C; instant claims 3 and 16).  A more optimized vaccine has a diameter of 351 nm and has an encapsulation efficiency of 78.13% (see table III; instant claims 3-4). The size of the nanoparticles is controllable based upon mixing time and the ratio of chitosan to tripolyphosphate, thereby making size a result effective variable open to optimization (see tables I and II).
Gupta et al. teach chitosan coated polycaprolactone nanoparticles to encapsulate an influenza virus antigen (see abstract). Specifically, they detail the antigen to be a recombinant A/California/07/2009 hemagglutinin from H1N1 influenza A, also known as swine flu (see page 9028 first column first full paragraph-second column first partial paragraph and page 9030 second column last paragraph; Graninger et al. paragraph 5; instant claims 1 and 6).  
Dehghan et al. teach chitosan nanoparticles that encapsulate whole inactivated influenza virus (see abstract). Such a whole virus includes whole antigen and is homologous to itself (see instant claims 1 and 7). They go on to teach an inactivated whole H1N1 influenza A virus incorporated into the nanoparticles (see page 2 second column first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. with encapsulated inactivated whole A/California/07/2009 H1N1 influenza A. These choices would have been obvious for several reasons. The chitosan nanoparticles of Sawaengsak et al. are a particular known embodiment of chitosan nanoparticles that were known to be used to deliver influenza vaccine and would have been obvious to choose for an embodiment of the chitosan nanoparticle influenza vaccine suggested by Tiyaboonchai et al. as the simple substitution of one known element for another in order to yield a predictable outcome. Gupta et al. demonstrate that the delivery of a swine flu virus antigen from a nanoparticle with a chitosan surface was known to be desirable, thus the selection of this variety of influenza antigen would have been obvious. Finally, Dehghan et al. indicate the selection of a whole inactivated virus as the antigen encapsulated in chitosan nanoparticles was a desirable avenue for providing an H1N1 influenza A chitosan nanoparticle vaccine. When considered in combination, these teachings support the obviousness of the instantly claimed invention. The size of the nanoparticles is a result effective variable according to Sawaengsak et al., thus its optimization would have been a matter of routine experimentation (see instant claim 3). Therefore claims 1-4, 6-7, and 16 are obvious over Tiyaboonchai et al. in view of Gupta et al. and Dehghan et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10,682,314 in view of Sawaengsak et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim nanoparticles associated with an inactivated H1N1 influenza antigen. The nanoparticles are recited in a pharmaceutically acceptable carrier. The patented claims recite that the nanoparticles are chitosan and that the antigen is from swine flu, but do not recite that the antigen is encapsulated by the nanoparticles.
Sawaengsak et al. teach chitosan nanoparticles that encapsulate an influenza virus antigen (see abstract). Specifically they detail an inactivated H1N1 influenza A hemagglutinin antigen that is encapsulated in tripolyphosphate crosslinked chitosan (see page 318 second column first paragraph and third-fourth paragraphs). The nanoparticles have varying sizes depending on the ratio of chitosan to tripolyphosphate, where desired colloidal particles are achieved in a pharmaceutically acceptable carrier and sized at an average diameter of 151.6 nm (seepage 320 first column first full paragraph, table I formulation C).  A more optimized vaccine has a diameter of 351 nm and has an encapsulation efficiency of 78.13% (see table III). Sawaengsak et al. test the effectiveness of the vaccine in comparison to empty tripolyphosphate crosslinked chitosan nanoparticles of a similar size, bare antigen, and phosphate buffer saline (see figure 2). They see that IgA antibody, assessed via nasal wash and broncheoalveolar lavage fluid, was higher in the vaccine than in any of the comparative preparations (see figures 2b-2c). They characterize these tests as demonstrating mucosal immune response (see page 320 second column first full paragraph). The increase in IgA in the lavage over the buffer control is more than 10 fold (see figures 2b-2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the inactivated swine flu antigen of the patented claims in the tripolyphosphate crosslinked chitosan nanoparticles of Sawaengsak et al. This modification would have been obvious because Sawaengsak et al. detail encapsulation as a particular way in which similar influenza antigens can be associated with a chitosan nanoparticle and the patented claims already recite an association between a chitosan nanoparticle and their antigen. Therefore claims 1-4, 6-7, and 16 are obvious over claims 1 and 4-7 of U.S. Patent No. 10,682,314 in view Sawaengsak et al.


Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 102 over Sawaengsak et al. is hereby withdrawn and rejections of claims that have been cancelled are moot. The arguments against the remaining rejections are not persuasive. 
The applicant argues that the absence of the language “whole swine influenza antigen” from the cited prior art renders the instant claims non-obvious. The instant definition of an antigen is rather broad. According to the instant specification, an antigen is a compound, composition, or substance that can stimulate the production of antibodies (see page 9 lines 6-7). The descriptor “whole” as a modifier of the term “antigen” does not limit or change the scope of the term antigen. If a compound, composition, or substance can stimulate the production of antibodies, then it is an antigen and would inherently be a “whole” antigen given its ability to fulfill the function delineated for an antigen. Gupta et al. disclose a compound that can stimulate the production of antibodies to swine influenza virus A, therefore the compound meets the limitations of a “whole swine influenza antigen”.
The applicant’s acknowledgement of the double patient rejection is noted. However, a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615